905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Benae FLOYD, Defendant-Appellant.
No. 89-7696.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1989.Decided May 4, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CR No. 86-92)
Benae Floyd, appellant pro se.
John William McIntosh, Assistant United States Attorney, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Benae Floyd appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record discloses that there is sufficient evidence to support Floyd's convictions.  Accordingly, we affirm the holding of the district court on that basis.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Contrary to the suggestion in the district court's opinion, a defendant does raise a cognizable claim when attacking the sufficiency of the evidence in a 28 U.S.C. Sec. 2255 petition.   See Kaufman v. United States, 394 U.S. 217, 220-24 (1969)